DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The IDS filed on 10/29/2020 has been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 8, and 15 (line numbers refer to claim 1):
	Lines 3-4 recite “performance metric information from performance monitors of a plurality of cores of a processor” and it is unclear if each core has a performance monitor to monitor performance metric information. 
	Lines 6-12 recite “storing, by the monitor, an application identifier associated with an application in execution and the performance metric information for the first core type and the second core type, in a table having a plurality of entries; accessing, by a scheduler, at least one entry of the table associated with a first application identifier, to obtain the performance metric information for the first core type and the second core type” but it is unclear how there is performance metric information for the first core type and the second core type if only one application is executed.
	Lines 12-13 recite “one or more threads of a first application associated with the first application identifier” but it is unclear what this association is (ie. Is the first application the same type of application as the application recited in line 6?). 

Claims 2-7, 9-14, and 16-20 are dependent claims of claims 1, 8, and 15 and fail to resolve the deficiencies of claims 1, 8, and 15, so they are rejected for the same reasons as claims 1, 8, and 15 above. 	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim
is directed to “at least one computer readable storage medium” which is not directed to one of the four statutory categories, but can be amended to be directed to one of the four statutory categories. 

In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites
a judicial exception. Specifically, the limitation “scheduling one or more threads of a first application associated with the first application identifier to one or more of the plurality of cores based at least in part on the performance metric information of the at least one entry” is directed to a mental process. Scheduling merely involves thinking about which cores the one or more threads should be assigned to.

In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional
elements, alone or in combination do not integrate the judicial exceptions into a practical
application for the following rationale:
The limitations “at least one computer readable storage medium having stored thereon instructions, which if performed by a system cause the system to perform a method”, “in a monitor”, “by the monitor”, “by a scheduler”, and “by the scheduler” apply judicial exceptions on a generic computer. "Alappat 's rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court's Bilski and Alice Corp. decisions" so therefore applying judicial exceptions on at least one computer readable storage medium, system, monitor, and scheduler which are generic computer components do not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)).
The limitations “receiving performance metric information from performance monitors of a plurality of cores of a processor”, “storing an application identifier associated with an application in execution and the performance metric information for the first core type and the second core type, in a table having a plurality of entries”, “accessing at least one entry of the table associated with a first application identifier, to obtain the performance metric information for the first core type and the second core type” represent insignificant, extra-solution activities. The term "extra-solution activity" can be understood as "activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim" (MPEP 2106.05(g)). The examiner has determined that the limitations “receiving performance metric information from performance monitors of a plurality of cores of a processor”, “storing an application identifier associated with an application in execution and the performance metric information for the first core type and the second core type, in a table having a plurality of entries”, “accessing at least one entry of the table associated with a first application identifier, to obtain the performance metric information for the first core type and the second core type” are directed to mere data gathering activities which is a category of insignificant extra-solution activities (MPEP 2106.05(g)). 
The limitation “wherein the plurality of cores includes at least a first core type and a second core type” merely describes attributes of the technological environment in with the abstract idea is operating. The courts have identified that generally linking the use of a judicial exception into a technological environment do not integrate a judicial exception into a practical application (MPEP 2106.04(d)(I)). 

In step 2B of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not recite significantly more than the abstract ideas identified above for the following rationale: 
The limitations “at least one computer readable storage medium having stored thereon instructions, which if performed by a system cause the system to perform a method”, “in a monitor”, “by the monitor”, “by a scheduler”, and “by the scheduler” apply judicial exceptions on a generic computer and therefore do not provide significantly more. 
The limitations “receiving performance metric information from performance monitors of a plurality of cores of a processor”, “storing an application identifier associated with an application in execution and the performance metric information for the first core type and the second core type, in a table having a plurality of entries”, “accessing at least one entry of the table associated with a first application identifier, to obtain the performance metric information for the first core type and the second core type” represent insignificant, extra-solution activities. The limitation “receiving performance metric information from performance monitors of a plurality of cores of a processor” is well-understood, routine, or conventional because it is directed to receiving or transmitting data over a network (MPEP 2106.05(d)). The limitations “storing an application identifier associated with an application in execution and the performance metric information for the first core type and the second core type, in a table having a plurality of entries” and “accessing at least one entry of the table associated with a first application identifier, to obtain the performance metric information for the first core type and the second core type” is well-understood, routine, or conventional because it is directed to storing and retrieving information in memory (MPEP 2106.05(d)). These are additional elements that the courts have recognized as well understood, routine, or conventional (MPEP 2106.05(d)). The citation of court cases in the MPEP meets the Berkheimer evidentiary burden since citation of a court case in the MPEP is one of the 4 types of evidentiary support that can be used to prove that the additional elements are well-understood, routine, or conventional (see 125 USPQ2d 1649 Berkheimer v. HP, Inc.). Thus, the limitations do not amount to significantly more than the abstract idea. 
The limitation “wherein the plurality of cores includes at least a first core type and a second core type” merely describes attributes of the technological environment and therefore do not amount to significantly more than the exception itself (MPEP 2106.05(h)). 


As per claim 8, it is a computing device claim of claim 1 so it is rejected for the same reasons as claim 1. Additionally, it recites generic computing components that do not integrate the abstract idea into a practical application and do not provide significantly more.

As per claim 15, it is a method claim of claim 1, so it is rejected for the same reasons as claim 1 above. 

As per claims 2-7, 9-14, and 16-20 further describe abstract ideas and attributes of the technological environment, so they do not integrate the abstract idea into a practical application and do not provide significantly more.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to signals per se. 
With regards to claim 1, the claim is drawn to “at least one computer readable storage medium”. The specification recites in [0081] Still further embodiments may be implemented in a computer readable storage medium including information that, when manufactured into a SoC or other processor, is to configure the SoC or other processor to perform one or more operations. The storage medium may include, but is not limited to, any type of disk including floppy disks, optical disks, solid state drives (SSDs), compact disk read-only memories (CD-ROMs), compact disk rewritables (CD-RWs), and magneto-optical disks, semiconductor devices such as read-only memories (ROMs), random access memories (RAMs) such as dynamic random access memories (DRAMs), static random access memories (SRAMs), erasable programmable read-only memories (EPROMs), flash memories, electrically erasable programmable read-only memories (EEPROMs), magnetic or optical cards, or any other type of media suitable for storing electronic instructions. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter). The claim may be amended by changing "at least one computer readable storage medium" to "at least one non-transitory computer readable storage medium", thus excluding that portion of the scope covering transitory signals. 

Claims 2-7 depend on claim 1 above and do not cure the deficiency thereof, therefore they are rejected under the same reason. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, and 15are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20120233393 A1 hereinafter Jiang) in view of Ryan et al. (US 20100046377 A1 hereinafter Ryan).

As per claim 1, Jiang teaches the invention substantially as claimed including at least one computer readable storage medium having stored thereon instructions, which if performed by a system cause the system to perform a method comprising: receiving, in a monitor, performance metric information from performance monitors of a plurality of cores of a processor, wherein the plurality of cores includes at least a first core type and a second core type (Figs. 1, 2, 4, step 320 measure cache performance of thread(s) during training phase; [0064] Embodiments may be implemented in code and may be stored on a storage medium having stored thereon instructions which can be used to program a system to perform the instructions; [0027] Thus at block 320, cache performance of the thread may be measured during this training phase. Various measures of cache performance can be obtained, both for the cache that the thread uses, as well as any other cache sizes available in the system. For example, a performance engine may determine cache metrics including a miss per instruction, as well as a number of misses occurring during the training phase. In addition other hardware performance counters can provide pipeline metrics such as instruction count. Note that this performance information may be obtained for the newly spawned thread, as well as any other threads executing on cores associated with the performance engine; [0014] includes multiple processor cores 25.sub.0 and 25.sub.1, may be coupled to a cache 30, which may be of a relatively large size; [0015] includes multiple processor cores 35.sub.0 and 35.sub.1, may be coupled to a cache 50, which may be of a relatively small size; [0016] measure cache performance of a task on each of multiple asymmetric cache sizes supported in the platform; [0013] processor 10 of FIG. 1 is a chip multiprocessor (CMP) that includes a plurality of cores. More specifically, CMP 10 is an asymmetric processor having a first processor domain 20 and a second processor domain 40, which may be asymmetric domains. In some embodiments, different types of cores may be present in these different domains); 
storing, by the monitor, an application associated with an application in execution and the performance metric information for the first core type and the second core type, in a table having a plurality of entries ([0028] This cache performance information may be stored in a given storage (block 330). For example, some of the information may be stored in various MSRs, while other information may be stored in a table accessible by the OS scheduler. For example, a table may be present that includes entries for each thread that can store various cache performance information including the MPI information, total number of misses and so forth, for the various cache sizes; Abstract a processor includes a first cache and a second cache, a first core associated with the first cache and a second core associated with the second cache. The caches are of asymmetric sizes; [0017] In general, the training phase may begin on thread initiation on a given core to which the thread is initially assigned. During this training phase, which may be an initial portion of the thread execution, e.g., approximately 5% of a thread's execution time, various metrics may be determined using the performance engine; [0019] Thus assume that a first task 115.sub.0 is scheduled to core 125.sub.b that is coupled via a cache 130.sub.0 to a large LLC 140.sub.0. Using a performance engine 145.sub.a, in addition to deriving cache performance metrics as to execution of this task on LLC 140.sub.0; [0021] execution of a task on one of cores 125.sub.2 and 125.sub.n coupled to smaller LLC 140.sub.n may derive cache performance characteristics; [0012] threads can be directed to execute on cores that are associated with a cache having a size suitable for the thread's workload); 
accessing, by a scheduler, at least one entry of the table associated with a first application, to obtain the performance metric information for the first core type and the second core type ([0029] Accordingly, control passes to block 340 where thread-to-core/cache mapping may be determined based on the cache performance information. That is, the scheduler may use the information obtained to determine an appropriate cache mapping; [0028] This cache performance information may be stored in a given storage (block 330). For example, some of the information may be stored in various MSRs, while other information may be stored in a table accessible by the OS scheduler. For example, a table may be present that includes entries for each thread that can store various cache performance information including the MPI information, total number of misses and so forth, for the various cache sizes; [0031] recording cache performance information for multiple cache sizes (block 410). That is, as discussed above the scheduler may instruct a performance engine to obtain information regarding cache performance for a thread that is executing on a core. More specifically, although this thread may use a single LLC that is associated with the core on which the thread is executing, cache performance information for the multiple LLC cache sizes available in the system can be obtained; Abstract a processor includes a first cache and a second cache, a first core associated with the first cache and a second core associated with the second cache. The caches are of asymmetric sizes;); and 
scheduling, by the scheduler, one or more threads of a first application associated with the first application to one or more of the plurality of cores based at least in part on the performance metric information of the at least one entry (Fig. 4; [0029] Accordingly, control passes to block 340 where thread-to-core/cache mapping may be determined based on the cache performance information. That is, the scheduler may use the information obtained to determine an appropriate cache mapping. Control then passes to block 350 where one or more threads may be scheduled to a given core (and which is associated with the cache of the mapping) based on this mapping. Accordingly at this point the given thread or threads have been appropriately scheduled and a thread may pass to an execution phase (block 360) in which the remaining workload of the thread can be performed on the scheduled core; [0028] This cache performance information may be stored in a given storage (block 330). For example, some of the information may be stored in various MSRs, while other information may be stored in a table accessible by the OS scheduler. For example, a table may be present that includes entries for each thread that can store various cache performance information including the MPI information, total number of misses and so forth, for the various cache sizes; [0019] various tasks, e.g., threads 115.sub.0-115.sub.n, may be scheduled to different cores 125.sub.0-125.sub.n by an OS scheduler 120; [0012] threads can be directed to execute on cores that are associated with a cache having a size suitable for the thread's workload).

	Jiang fails to teach an application identifier associated with an application; at least one entry of the table associated with a first application identifier; a first application associated with the first application identifier.

However, Ryan teaches an application identifier associated with an application; at least one entry of the table associated with a first application identifier; a first application associated with the first application identifier ([0036] traffic is categorized by the applications that make up the total observed traffic (i.e., the different applications constitute the categories), such that the traffic distribution list comprises a table with a listing of different application identifiers and corresponding metric values).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Jiang with the teachings of Ryan to associate metrics with certain application identifiers (see Ryan [0029] The "Recognized Applications" alarm type involves categorizing network traffic by the application to which packets pertain. Flow records are grouped by application, and the total traffic for each application is accumulated. Applications are a classification of traffic; they can be port-protocol pairs, address ranges, or flows marked by an exporting device to be of a certain application identification). 
	
As per claim 6, Jiang and Ryan teach the computer-readable storage medium of claim 1. Jiang specifically teaches wherein the first core type has relatively higher performance than the second core type (abstract a processor includes a first cache and a second cache, a first core associated with the first cache and a second core associated with the second cache. The caches are of asymmetric sizes; [0014] includes multiple processor cores 25.sub.0 and 25.sub.1, may be coupled to a cache 30, which may be of a relatively large size; [0015] includes multiple processor cores 35.sub.0 and 35.sub.1, may be coupled to a cache 50, which may be of a relatively small size).

As per claim 8, it is a computing device claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Jiang teaches a computing device comprising: a processor; and a machine-readable storage medium storing instructions, the instructions executable by the hardware processor to perform operations ([0064] Embodiments may be implemented in code and may be stored on a storage medium having stored thereon instructions which can be used to program a system to perform the instructions; [0059] a block diagram of a processor in accordance with an embodiment of the present invention).

As per claim 13, it is a computing device claim of claim 6, so it is rejected for the same reasons as claim 6 above. 

As per claim 15, it is a method claim of claim 1, so it is rejected for the same reasons as claim 1 above.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Ryan, as applied to claims 1, 8, and 15 above, in view of Kurihara et al. (US 20140143790 A1 hereinafter Kurihara)

As per claim 2, Jiang and Ryan teach the computer readable storage medium of claim 1. Jiang specifically teaches wherein the method further comprises scheduling one or more threads ([0029] That is, the scheduler may use the information obtained to determine an appropriate cache mapping. Control then passes to block 350 where one or more threads may be scheduled to a given core (and which is associated with the cache of the mapping) based on this mapping. Accordingly at this point the given thread or threads have been appropriately scheduled and a thread may pass to an execution phase (block 360) in which the remaining workload of the thread can be performed on the scheduled core).

Jiang and Ryan fail to teach wherein the method further comprises scheduling one or more threads further based on a load of the system.

However, Kurihara teaches wherein the method further comprises scheduling one or more threads further based on a load of the system ([0031] FIG. 1 is an explanatory view of operations performed when a multi-core processor system 100 assigns threads according to a load priority scheduling method. In the multi-core processor system 100 having plural CPUs depicted in FIG. 1, the threads are assigned to the CPUs such that loads on the CPUs become even.).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Jiang and Ryan with the teachings of Kurihara to ensure higher efficiency (see Kurihara [0039] In the case of different thread loads, thread assignment using the load priority scheduling method may ensure a higher efficiency.). 
	
As per claims 9 and 16, they are computing device and method claims of claim 2, so they are rejected for the same reasons as claim 2 above. 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Ryan, as applied to claims 1, 8, and 15 above, in view of Alapati et al. (US 20190220312 A1 hereinafter Alapati).

As per claim 3, Jiang and Ryan teach the computer readable storage medium of claim 1. 

Jiang and Ryan fail to teach wherein the performance metric information comprises one or more of instructions per cycle and memory bandwidth.

However, Alapati teaches wherein the performance metric information comprises one or more of instructions per cycle and memory bandwidth ([0026] a single-threaded process for handling the scheduled workload may be executed on each of processing cores 135. Once the workload for application 112 is scheduled, scheduler 132 monitors memory latency cycles, memory bandwidth, and a number of IPC's performed while handling the scheduled workload (step 204).).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Jiang and Ryan with the teachings of Alapati to monitor instructions per cycle (IPC) and memory bandwidth in order to optimize resource utilization (see Alapati [0013] scheduling workloads in a cloud computing environment to optimize resource utilization.). 

As per claims 10 and 17, they are computing device and method claims of claim 3, so they are rejected for the same reasons as claim 3 above. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Ryan, as applied to claims 1, 8, and 15 above, in view of Wu et al. (US 9501135 B2 hereinafter Wu).

As per claim 4, Jiang and Ryan teach the computer readable storage medium of claim 1. Jiang specifically teaches wherein the method further comprises scheduling, by the scheduler, the first application to the first core type ([0029] That is, the scheduler may use the information obtained to determine an appropriate cache mapping. Control then passes to block 350 where one or more threads may be scheduled to a given core (and which is associated with the cache of the mapping) based on this mapping. Accordingly at this point the given thread or threads have been appropriately scheduled and a thread may pass to an execution phase (block 360) in which the remaining workload of the thread can be performed on the scheduled core).

Jiang and Ryan fail to teach wherein the method further comprises scheduling, by the scheduler, the first application to the first core type, the first application having a greater instructions per cycle on the first core type than on the second core type.

However, Wu teaches wherein the method further comprises scheduling, by the scheduler, the first application to the first core type, the first application having a greater instructions per cycle on the first core type than on the second core type (Col. 19 lines 12-16 At block 520, if the number of instructions per cycle on the second core (IPC2) is less than the number of instructions per cycle on the first core (IPC1), then execution of the program code may be switched from the second core back to the first core at block 522.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Jiang and Ryan with the teachings of Wu to assign code to cores that can run the code efficiently (see Wu Col. 1 line 66-Col. 2 line 5 A heterogeneous computing strategy is to integrate a number of cores, wherein each core is efficient at executing certain code but inefficient at executing certain other code. The runtime software (SW) and hardware (HW) collaboratively partition the input program into code segments suitable for different cores, and execute each of them on the most appropriate core). 

As per claims 11 and 18, they are computing device and method claims of claim 4, so they are rejected for the same reasons as claim 4 above. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Ryan, as applied to claims 1, 8, and 15 above, in view of Kamboj et al. (US 10824474 B1 hereinafter Kamboj).

As per claim 5,  Jiang and Ryan teach the computer-readable storage medium of claim 1. Jiang specifically teaches adjusting the performance metric information of the at least entry or one or more system metric values when scheduling the one or more threads of the first application ([0042] the adjusted MPI of each thread; [0028] This cache performance information may be stored in a given storage (block 330). For example, some of the information may be stored in various MSRs, while other information may be stored in a table accessible by the OS scheduler. For example, a table may be present that includes entries for each thread that can store various cache performance information including the MPI information, total number of misses and so forth, for the various cache sizes; [0029] Accordingly, control passes to block 340 where thread-to-core/cache mapping may be determined based on the cache performance information. That is, the scheduler may use the information obtained to determine an appropriate cache mapping. Control then passes to block 350 where one or more threads may be scheduled to a given core (and which is associated with the cache of the mapping) based on this mapping.).

Jiang and Ryan fail to teach adjusting, based on machine learning, weighting of at least some of the performance metric information 

	However, Kamboj teaches adjusting, based on machine learning, weighting of at least some of the performance metric information (Col. 15 lines 59-64 resource manager 402 may store historical allocation decisions paired with performance metrics of the allocated resources in order to apply machine learning or other statistical analysis to adjust allocation decision models (e.g., to modify mappings, alter selection weights or criteria)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Jiang and Ryan with the teachings of Kamboj to optimally utilize resources to perform work (see Kamboj Col. 3 lines 3-5 optimally use different combinations or types of computing resources to perform work)

As per claims 12 and 19, they are computing device and method claims of claim 5, so they are rejected for the same reasons as claim 5 above. 

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Ryan, as applied to claims 1, 8, and 15 above, in view of Park et al. (US 20200142754 A1 hereinafter Park).

As per claim 7, Jiang and Ryan teach the computer-readable storage medium of claim 6.

Jiang and Ryan fail to teach wherein the second core type has relatively higher power efficiency than the first core type.

	However, Park teaches wherein the second core type has relatively higher power efficiency than the first core type ([0006] a core selector to select the second type core when a power-performance efficiency of the second type core is higher than the power-performance efficiency of the first type core).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Jiang and Ryan with the teachings of Park to select cores with higher power performance efficiency (see Park [0007] selecting a core having a highest power-performance efficiency among a plurality of cores). 

As per claim 14, it is a computing device claim of claim 7, so it is rejected for the same reasons as claim 7 above. 

As per claim 20, it is a method claim of claims 6 and 7, so it is rejected for the same reasons as claims 6 and 7 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195